Exhibit 10.1
EXECUTION COPY
Employment Agreement
          This Employment Agreement (the “Agreement”), entered into on
November 2, 2009, and effective as of the Effective Date (as defined in
Section 2(b)), is made by and between RHI Entertainment, LLC (together with any
predecessor or successor thereto, the “Company”) and William J. Aliber (the
“Executive”).
RECITALS
          A. The Company and Executive previously entered into an Employment
Agreement on October 1, 2006, which was amended on November 8, 2007, and
August 26, 2009 (as amended, the “Prior Agreement”).
          B. The Prior Agreement expired on October 1, 2009.
          C. The Company desires to assure itself of the services of the
Executive by engaging the Executive to perform services under the terms hereof.
          D. The Executive desires to provide services to the Company on the
terms herein provided.
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below the parties hereto agree as
follows:
     1. Certain Definitions
          (a) “Annual Base Salary” shall have the meaning set forth in
Section 3(a).
          (b) “Board” shall mean the Board of Directors of the Company.
          (c) The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon: (i) the Executive’s conviction of, or plea of nolo
contendere to, any felony (or any other crime having a material adverse effect
on the Company); (ii) the Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement; or
(iii) the Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company.
          (d) “Company” shall, except as otherwise provided by Section 6(h),
have the meaning set forth in the preamble hereto.
          (e) “Date of Termination” shall mean (i) if the Executive’s employment
is terminated by his death, the date of his death; (ii) if the Executive’s
employment is terminated due to his Disability, the date determined pursuant to
Section 4(a)(ii); (iii) if the Executive’s employment is terminated pursuant to
Section 4(a)(iii)-(vi) either the date indicated in the Notice of Termination or
the date specified by the Company pursuant to Section 4(b), whichever is

 



--------------------------------------------------------------------------------



 



earlier; or (iv) if the Executive’s employment is terminated due to
non-extension of this Agreement by the Company pursuant to Section 4(a)(vii),
the last day of the then-applicable Term.
          (f) “Disability” shall mean the Executive’s incapacity due to
reasonably documented physical or mental illness that shall have prevented the
Executive from performing his duties for the Company on a full time basis for
more than six months.
          (g) “Effective Date” shall have the meaning set forth in Section 2(b).
          (h) “Executive” shall have the meaning set forth in the preamble
hereto.
          (i) The Executive shall have “Good Reason” to resign his employment
during the period of one year which follows the occurrence (without the
Executive’s prior written consent) of any of the following: (i) failure of the
Company to make any material payment under this Agreement; (ii) the Company’s
material breach of this Agreement; or (iii) material relocation of the Company’s
principal office from the New York metropolitan area; provided, however, that
the Executive may not resign his employment for Good Reason unless: (A) the
Executive has provided the Company with at least 30 days prior written notice of
his intent to resign for Good Reason (which notice must be provided within
90 days following the occurrence of the event(s) purported to constitute Good
Reason and must set forth such event(s) purported to constitute Good Reason);
and (B) the Company has not remedied the alleged violation(s) within the 30-day
period.
          (j) “Notice of Termination” shall have the meaning set forth in
Section 4(b).
          (k) “Section 409A” shall have the meaning set forth in Section 20.
          (l) “Term” shall have the meaning set forth in Section 2(b).
     2. Employment
          (a) In General. The Company shall employ the Executive and the
Executive shall enter the employ of the Company, for the period set forth in
Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.
          (b) Term of Employment. The term of employment under this Agreement
(the “Initial Term”) shall be for the period beginning on October 1, 2009 (the
“Effective Date”) and ending on January 1, 2011 (“End Date”), unless earlier
terminated as provided in Section 4. The employment term hereunder shall be
automatically be extended for successive one-year periods (“Extension Terms”
and, collectively with the Initial Term, the “Term”) unless either party gives
notice of non-extension to the other at least 30, but not more than 90, days
prior to the expiration of the then-applicable Term. Any notification by the
Company to the Executive pursuant to this Section 2(b) that the Agreement will
not be extended beyond the end of the then-applicable Term will be considered a
notice that Executive’s employment with the Company shall be terminated as of
the last day of such Term, unless the purpose of such notice is to negotiate the
terms of a new agreement between the Company and the Executive and the notice
provides that this Agreement shall remain in effect until such new agreement is
entered into.

2



--------------------------------------------------------------------------------



 



          (c) Position and Duties. During the Term, the Executive: (i) shall
serve as Chief Financial Officer with responsibilities, duties and authority
customary for such position, subject to direction by the Chief Executive Officer
and the Board (ii) shall report directly to the Chief Executive Officer
(iii) shall devote substantially all his working time and efforts to the
business and affairs of the Company and its subsidiaries; and (iv) agrees to
observe and comply with the Company’s rules and policies as adopted by the Board
from time to time.
          (d) Place of Performance. In connection with his employment during the
Term, the Executive shall be based at the Company’s offices in New York, New
York, and Kansas City, Missouri, except for necessary travel on the Company’s
business.
     3. Compensation and Related Matters
          (a) Annual Base Salary. For the period beginning on the Effective Date
and ending on the End Date, the Executive shall receive a base salary (the
“Annual Base Salary”) at a rate of $775,000 per annum. The Annual Base Salary
shall be payable in accordance with the customary payroll practices of the
Company.
          (b) Benefits. The Executive shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company now (or, to the
extent determined by the Board, hereafter) in effect which are applicable to the
senior officers of the Company.
          (c) Vacation. During the Term, the Executive shall be entitled to not
less than five weeks paid vacation in accordance with the Company’s applicable
policies and procedures.
          (d) Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures and consistent with past practices as
applied to the Executive.
          (e) Discretionary Bonuses. The Board, in its sole discretion, may
award the Executive additional annual or other bonuses during the Term.
     4. Termination. The Executive’s employment hereunder may be terminated by
the Company or the Executive, as applicable, without any breach of this
Agreement only under the following circumstances:
          (a) Circumstances
          (i) Death. The Executive’s employment hereunder shall terminate upon
his death.
          (ii) Disability. If the Executive incurs a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate effective on the later of the 30th day after receipt of such notice by
the Executive or the date specified in such notice, provided that within the
30 days after such receipt, the Executive shall not have returned to full-time
performance of his duties.

3



--------------------------------------------------------------------------------



 



          (iii) Termination by the Company for Cause. The Company may terminate
the Executive’s employment for Cause.
          (iv) Termination by the Company without Cause. The Company may
terminate the Executive’s employment without Cause.
          (v) Resignation by the Executive for Good Reason. The Executive may
resign his employment with the Company for Good Reason.
          (vi) Resignation by the Executive without Good Reason. The Executive
may resign his employment with the Company without Good Reason.
          (vii) Non-Extension of Agreement. The Company may terminate the
Executive’s employment by not extending this Agreement, subject to Section 2(b).
          (b) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive under this Section 4 (other than
termination pursuant to paragraph (a)(i)) shall be communicated by a written
notice to the other party hereto indicating (i) the specific termination
provision in this Agreement relied upon, (ii) except with respect to a
termination pursuant to Section 4(a)(iv), 4(a)(vi) or 4(a)(vii), setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifying a Date of Termination which, if submitted by the Executive (or,
in the case of a termination described in Section 4(a)(ii) or a non-extension of
the Agreement as described in Section 4(a)(vii), by the Company), shall be at
least 30 days following the date of such notice (a “Notice of Termination”);
provided, however, that a Notice of Termination delivered by the Company
pursuant to Section 4(a)(ii) shall not be required to specify a Date of
Termination, in which case the Date of Termination shall be determined pursuant
to Section 4(a)(ii); provided, further, that a Notice of Termination delivered
by the Company with respect to a termination of employment described in
Section 4(a)(vii) shall be delivered at such time as set forth in Section 2(b);
and provided, further, that in the event that the Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs during the period beginning on the
date of Company’s receipt of such Notice of Termination and ending on the date
specified in such Notice of Termination. Other than a Notice of Termination
pursuant to Section 4(a)(vii), a Notice of Termination submitted by the Company
may provide for a Date of Termination on the date the Executive receives the
Notice of Termination, or any date within 45 days thereafter. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.
     5. Company Obligations Upon Termination of Employment
          (a) In General. Upon a termination of the Executive’s employment for
any reason, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid; any

4



--------------------------------------------------------------------------------



 



expenses owed to the Executive under Section 3(d); any accrued vacation pay owed
to the Executive pursuant to Section 3(c); and any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3(b), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.
          (b) Termination without Cause, Resignation for Good Reason or
Non-Extension by the Company. If the Executive’s employment shall be terminated
by the Company without Cause, by the Executive for Good Reason or by
non-extension of this Agreement by the Company (but not by reason of the
Executive’s death, Disability, termination by the Company for Cause,
non-extension by the Executive or termination by the Executive without Good
Reason), then, in addition to the payments described in Section 5(a), the
Company shall:
               (i) Pay to the Executive an amount equal to one year of the
Executive’s Annual Base Salary, net of applicable taxes and other authorized
withholding, payable in a single lump-sum in the first payroll period following
the 30th day following the Date of Termination, and in any event on or prior to
the 15th day of the third calendar month following the end of the calendar year
in which the Date of Termination occurs; and
               (ii) Continue coverage for the Executive and any eligible
dependents under all Company group health benefit plans in which the Executive
and any dependents were entitled to participate immediately prior to the Date of
Termination, to the extent permitted thereunder and subject to any cost-sharing
or similar provisions in effect thereunder as of the Date of Termination, until
earlier of (A) the first anniversary of the Date of Termination or (B) the date
the Executive first violates any of the restrictive covenants set forth in
Section 6. If such benefits cannot be provided under the Company’s group health
benefit plans, such benefits will be provided on an individual basis to the
Executive such that his after-tax costs will be no greater than the costs for
such benefits under the Company’s plans. As of the date that the Executive
ceases to receive coverage under any group health plan pursuant to this
Section 5(b)(ii), the Executive shall be eligible to elect to receive “COBRA”
continuation coverage, at the expense of the Executive, to the extent permitted
by Section 601 et seq. of the Executive Retirement Income Security Act of 1974,
as amended.
               (iii) Pay to the Executive an amount equal to one year of the
then current annual premiums associated with any life and disability insurance
policies which Executive is participating in as of the Date of Termination,
payable in a single lump-sum in the first payroll period following the 30th day
following the Date of Termination; and in any event on or prior to the 15th day
of the third calendar month following the end of the calendar year in which the
Date of Termination occurs. The parties acknowledge and agree that the amount of
such premiums will be considered income to the Executive for tax purposes.
               (iv) If the Executive’s employment shall be terminated by the
Company without Cause or by the Executive for Good Reason (but not by reason of
the Executive’s death, Disability, termination by the Company for Cause,
termination by the Executive without Good Reason or non-extension of this
Agreement by the Company or by the Executive) at any time from the Effective
Date to the end of the Term, then, in addition to the payments and benefits
described in Sections 5(a) and 5(b)(i)-(iii), the Executive shall also

5



--------------------------------------------------------------------------------



 



receive a pro-rata lump sum payment equal to the Annual Base Salary he would
have received under this Agreement from the Date of Termination through and
including the Initial Term or any applicable Extension Term, net of applicable
taxes and other authorized withholding, payable in a single lump-sum in the
first payroll period following the 30th day following the Date of Termination;
and in any event on or prior to the 15th day of the third calendar month
following the end of the calendar year in which the Date of Termination occurs.
          (c) Termination due to Disability. If the Executive’s employment with
the Company is terminated by reason of his Disability, then the Executive or, as
applicable, his legal representative, shall be entitled to receive the amounts
described in Section 5(a), including any amount arising from the Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements described in Section 3(b) (including without limitation any
disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements.
          (d) Termination due to Death. If the Executive’s employment with the
Company is terminated by reason of his death, then the Executive’s estate or
other legal representative shall be entitled to receive (i) the amounts
described in Section 5(a), including any amount arising from the Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements described in Section 3(b) (including without limitation any
disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, (ii) a pro-rata lump sum
payment equal to the Annual Base Salary the Executive would have received under
this Agreement from the Date of Termination through and including the Initial
Term or any applicable Extension Term, net of applicable taxes and other
authorized withholding, payable in a single lump-sum in the first payroll period
following the Date of Termination; and in any event on or prior to the 15th day
of the third calendar month following the end of the calendar year in which the
Date of Termination occurs, and (iii) continued coverage for any of the
Executive’s eligible dependents under all Company group health benefit plans in
which the Executive and any dependents were entitled to participate immediately
prior to the Date of Termination, to the extent permitted thereunder and subject
to any cost-sharing or similar provisions in effect thereunder as of the Date of
Termination, during the period beginning on the Date of Termination and ending
on the last day of the then- applicable Term.
          (e) Section 409A. Notwithstanding any provision to the contrary in
this Agreement: (i) no amount shall be payable pursuant to Section 5(b) unless
the Executive’s termination of employment constitutes a “separation from
service” within the meaning of Section 1.409A-l(h) of the Department of Treasury
Regulations and unless, on or prior to the 30th day following the Date of
Termination (A) the Executive executes a waiver and release of claims agreement
in the Company’s customary form and (B) such waiver and release of claims
agreement shall not have been revoked by the Executive (and all applicable
revocation periods shall have expired) prior to such 30th day; and (ii) if the
Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited

6



--------------------------------------------------------------------------------



 



distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
the Executive’s “separation from service” with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(B) the date of Executive’s death. Upon the earlier of such dates, all payments
deferred pursuant to this Section 5(e)(ii) shall be paid in a lump sum to the
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. For purposes of Section 409A of the Code, the
Executive’s right to receive any installment payments pursuant to this Section 5
shall be treated as a right to receive a series of separate and distinct
payments. To the extent that any reimbursement of any expense under Sections
3(d) or 5(a), or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred. The amount of any such expenses reimbursed or
in-kind benefits provided in one year shall not affect the expenses or in-kind
benefits eligible for reimbursement or payment in any subsequent year, and the
Executive’s right to such reimbursement or payment of any such expenses will not
be subject to liquidation or exchange for any other benefit. The determination
of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his separation from
service shall made by the Company in accordance with the terms of Section 409A
of the Code and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-l(i) and any successor provision thereto).
     6. Restrictive Covenants.
          (a) Confidentiality. The Executive agrees that he will not during the
Term or thereafter divulge to anyone (other than the Company or any persons
designated by the Company) any knowledge or information of any type whatsoever
of a confidential nature relating to the business of the Company, including,
without limitation, all types of trade secrets, business strategies, marketing
and distribution plans as well as ideas, proposals, plans, scripts, treatments
and formats described in Section 6(b) below. The Executive further agrees that
he will not disclose, publish or make use of any such knowledge or information
of a confidential nature (other than in the performance of the Executive’s
duties hereunder) without the prior written consent of the Company. This
provision does not apply to information which becomes available publicly without
the fault of the Executive or information which the Executive is required to
disclose in legal proceedings, provided the Executive gives advance written
notice to the Board and an opportunity for the Company to resist such
disclosure.
          (b) Intellectual Property. During the Term, the Executive will
disclose to the Company all ideas, proposals, plans, scripts, treatments, and
formats invented or developed by the Executive which relate directly or
indirectly to the business of the Company or any of its subsidiaries or
affiliates including, without limitation, any ideas, proposals and plans which
may be copyrightable, trademarkable, patentable or otherwise exploitable. The
Executive agrees that all such ideas, proposals, plans, scripts, treatments, and
formats are and will be the property of the Company. The Executive further
agrees, at the Company’s request, to do whatever is necessary or desirable to
secure for the Company the rights to said ideas, proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to the Company.

7



--------------------------------------------------------------------------------



 



          (c) Name and Likeness. The Company shall have the right in perpetuity
to use the Executive’s name, image, and likeness in connection with credits,
advertising and publicity for any product for which the Executive performs any
development and/or production services, and during the Term otherwise in
connection with the Company and its business.
          (d) Competitive Business Restrictions. During the Term, the Executive
shall not engage directly or indirectly, whether as an employee, independent
contractor, consultant, partner, shareholder or otherwise, in a business or
other endeavor which would or might interfere with any of his duties or
obligations hereunder or which is competitive with or similar to the business of
the Company or any of its subsidiaries or affiliates, including but not limited
to any business related to the production, distribution or other exploitation of
made for television movies or miniseries or the ownership, management,
production, distribution or any other exploitation of any other audiovisual or
theatrical materials. Notwithstanding the foregoing, the Executive shall have
the right to own up to five percent (5%) of the shares of any publicly traded
company in the entertainment business.
          (e) Non-Solicitation. The Executive further agrees that during the
Term and for a period of one year thereafter, the Executive will not employ or
attempt to employ or assist anyone else to employ any person who is, as of the
Date of Termination, working as an officer, policymaker or in creative
development (including without limitation executive employees) for or rendering
services as such to the Company (e.g., this prohibition does not apply to anyone
who is a short term employee engaged by the Company specifically to work on the
development or production of a particular motion picture, television or other
audiovisual property).
          (f) Non-Compete. In consideration of the Company’s agreements herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Executive agrees, in addition to any other
obligation imposed by this Section 6, that he will not, during the period
beginning on the Date of Termination and ending on the first anniversary thereof
(the “Non-Compete Period”), engage directly or indirectly, whether as an
employee, independent contractor, consultant, partner, shareholder or otherwise,
in a business or other endeavor which is competitive with or similar to any
business of the Company (including without limitation any business related to
the production, distribution or other exploitation of made for television movies
or miniseries), or any business which as of the Date of Termination is
contemplated by the Company and has been formally considered by the Board at a
meeting (any such business or endeavor, a “Competitive Business”), anywhere in
the world. Notwithstanding the foregoing, at any time during the Non-Compete
Period the Executive may request in writing to the Board that the Board consent
to the Executive’s direct or indirect engagement in, ownership of equity
interest in, or management or operation of (whether as a director, officer,
employee, agent, representative, security holder, consultant or otherwise) any
Competitive Business which derives less than 10% of its aggregate annual
revenues from the production, distribution or other exploitation of made for
television movies or miniseries, which request the Board shall consider in good
faith based upon the Board’s determination of the potential impact of the
Executive’s involvement in such Competitive Business on the Company and its
stockholders. The Executive specifically acknowledges that he is of special,
unique and extraordinary value to the Company and that as a key executive of the
Company, he has access to all confidential information, trade secrets, and the
like, of the Company, that he has independent means of supporting himself and
his family; and that in view of the foregoing, the restrictions

8



--------------------------------------------------------------------------------



 



imposed by this Section 6(f) are reasonably necessary to protect the Company
against unfair competition by the Executive and are not unduly burdensome to the
Executive. In addition, notwithstanding any provision of Section 6(d) or 6(f) to
the contrary, the restrictions on the Executive under Section 6(d) and/or 6(f)
shall terminate upon the 60th day following the Company’s filing for relief
under Chapter 7 of the United States Bankruptcy Code (provided that such
Chapter 7 case is not converted into a Chapter 11 case under the United States
Bankruptcy Code within the 60 day period following the Company’s Chapter 7
filing). The parties acknowledge and agree that if the Chapter 7 case described
in the preceding sentence is timely converted into a Chapter 11 case but the
Company is nevertheless liquidated rather than reorganized, then the
restrictions on the Executive under Section 6(d) and/or 6(f) shall terminate
upon the effective date of a liquidating plan of reorganization under
Chapter 11. For the avoidance of doubt, in no event shall the Company’s filing
for relief under Chapter 7 of the United States Bankruptcy Code (whether or not
converted into a Chapter 11 case) cause the Non-Compete Period to extend beyond
the first anniversary of the Date of Termination. Furthermore, notwithstanding
any other provision of this Section 6(f), if the Company fails to make any
payment to the Executive pursuant to Section 5(b)(i) (other than as a result of
the Executive’s violation of any restrictive covenant set forth in this
Section 6) and the Executive notifies the Company of such failure in accordance
with the notice provisions set forth in Section 10, then the Non-Compete Period
shall expire after the third business day following the date the Company
receives such notice from the Executive, but only if the Company has not cured
the failure during the three-business day period following the Company’s receipt
of such notice.
          (g) Non-Disparagement. The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, stockholders or affiliates, either orally or in
writing, at any time.
          (h) Interpretation. In the event the terms of this Section 6 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. As used in this
Section 6, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.
     7. Injunctive Relief. The Executive recognizes and acknowledges that a
breach of the covenants contained in Section 6 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Section 6, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.
     8. Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any entity which is a successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights

9



--------------------------------------------------------------------------------



 



hereunder as security for indebtedness of the Company and its affiliates. The
Executive may not assign his rights or obligations under this Agreement to any
individual or entity. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
     9. Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of New York,
without reference to the principles of conflicts of law of New York or any other
jurisdiction, and where applicable, the laws of the United States.
     10. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party shall have specified by notice in
writing to the other party):

  (a)   If to the Company:         RHI Entertainment, LLC
1325 Avenue of the Americas
New York, NY 10019
Attn: Henry S. Hoberman,
Executive Vice President, General Counsel & Secretary
Fax Number: (212) 261-9110     (b)   If to the Executive, at the address set
forth on the signature page hereto.

     11. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
     12. Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are
intended by the parties to be the final expression of their agreement with
respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement. This
Agreement shall supersede all undertakings or agreements, whether written or
oral, previously entered into by the Executive and the Company or any
predecessor thereto or affiliate thereof with respect to the employment of the
Executive by the Company (including, without limitation, the Prior Agreement).
The parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.
     13. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and the
Chairman of the Board (or his delegate). By an instrument in writing similarly
executed, the Executive or the

10



--------------------------------------------------------------------------------



 



Chairman of the Board (or his delegate) may waive compliance by the other party
or parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.
     14. No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
     15. Construction. This Agreement shall be deemed drafted equally by both
the parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “or” is used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
     16. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
     17. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
     18. Employee Acknowledgement. The Executive acknowledges that he has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the Company other
than those contained in writing herein, and has entered into this Agreement
freely based on his own judgment.

11



--------------------------------------------------------------------------------



 



     19. Survival. The expiration or termination of the Term shall not impair
the rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.
     20. Section 409A. No payment hereunder is intended to constitute or provide
for non-exempt “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”). To the extent that the Company determines that any
payment or benefit under this Agreement is subject to Section 409A, this
Agreement shall incorporate the terms and conditions required by Section 409A.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any compensation or benefits payable or
provided hereunder may be subject to Section 409A, the Company reserves the
right (without any obligation to do so or to indemnify the Executive for failure
to do so) to adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement or (b) comply with the
requirements of Section 409A. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its affiliates, employees or agents.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

            COMPANY
      By:   /s/ Henry S. Hoberman       Its:  Henry S. Hoberman       Exce.
V.P., General Counsel & Secretary        EXECUTIVE
      By:   /s/ William J. Aliber         Willim J. Aliber          Residence
Address:

6509 Belinder Avenue
Mission Hills, KS 66208     

12